Citation Nr: 1314000	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  06-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant served in the Florida Army National Guard from April 1980 to April 1992.  He served on active duty for training from July 7, 1980, to September 8, 1980, and from July 27, 1981, to September 27, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned in May 2008.  A transcript of the proceeding has been associated with the claims file.  In July 2008, the Board remanded the claim for additional development and adjudicative action.  When the case came back to the Board, it denied an initial evaluation in excess of 10 percent in a December 2009 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 Memorandum Decision, the Court set aside the Board's December 2009 decision and remanded the claim for further proceedings consistent with the decision.  Thereafter, the Board remanded the claim in February 2012 for additional development.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to an initial evaluation in excess of 10 percent prior to December 6, 2009, for left eye defect with decreased visual acuity and pale disc secondary to injury.  Despite the extensive development already undertaken, the Board has determined that the additional development is required prior to the adjudication of the claim.  

In that regard, the February 2012 Board remand noted that the June 2011 Memorandum Decision found that the Board erred in failing to obtain clarification regarding a November 2008 private medical record that noted left eye visual acuity of "less than 20/400" pursuant to the requirements of Savage v. Shinseki, 24 Vet. App. 259 (2011).  Specifically, the Court noted that if the measurement taken on that day was corrected distant acuity, it would support the Veteran's allegation of an increased rating.  See 38 C.F.R. § § 4.76, 4.79 (2012).  As such, the February 2012 Board remand directed that the RO/AMC request clarification from the November 2008 private examiner regarding the visual acuity reported at that time.

In June 2012 and August 2012, the RO sent the Veteran letters requesting that he complete VA Form 21-4142, Authorization and Consent to Release Information for Dr. Charles G. Maitland, to allow VA to seek the clarification ordered in the June 2011 Memorandum Decision.  The Veteran failed to respond to the June 2012 letter, but in response to the August 2012 letter he submitted a VA Form 21-4138, Statement in Support of Claim, in which he stated, "To whom this is concern[ed.]  Please release[] all records.  I have been fighting this since I can remember and still the V.A. [have not gone] back far enough..."  Concurrently, the Veteran submitted a signed and dated VA Form 21-4142 in which he filled in the information for the sections on date of birth, social security number, and personal address.  The Veteran, however, did not complete the sections pertaining to the medical treatment provider (i.e. Dr. Charles G. Maitland) from whom the records were to be requested.  As the Veteran did not fully complete VA Form 21-4142, the RO denied the claim in a December 2012 Supplemental Statement of the Case (SSOC).

While perhaps not completed in the proper format, when viewed in combination the submitted VA Forms 21-4138 and 21-4142 evidence a clear intent to authorize VA to obtain the necessary clarification and other records from Dr. Maitland.  Given the foregoing and the pro-veteran nature of the VA adjudication process, a remand is required to afford the Veteran another opportunity to provide adequate authorization to obtain clarification of the November 2008 private treatment record and any other outstanding records from Dr. Maitland.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the Veteran and ask that he provide permission for VA to obtain information and any additional records from Dr. Charles G. Maitland by fully completing and returning any necessary authorization form.  Thereafter, the RO/AMC should contact Dr. Maitland for the following reasons:

(i) Request additional information with respect to the Veteran's November 12, 2008, examination report.  Request that Dr. Maitland state whether the visual acuity in the left eye of "less than 20/400" was based upon uncorrected near vision, uncorrected distance vision, corrected near vision, or corrected distance vision.

(ii) Request any additional results conducted in his office prior to or since November 2008.  If visual acuity is reported in any of the other records, Dr. Maitland should state whether the reported visual acuity in the left eye was based upon uncorrected near vision, uncorrected distance vision, corrected near vision, or corrected distance vision.

All information obtained from Dr. Maitland should be attached in the claims file for review.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  After the above is complete, readjudicate the Veteran's claim.  Unless a complete grant of all possible benefits is granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


